Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Gross on November 11, 2021.

The application has been amended as follows:
(Currently amended) A pipe inspection and/or maintenance system (1) for the inspection and/or maintenance of a pipe, comprising a control device (10), an image recording device (20) and a feed device (30), wherein
-	the image recording device (20) can be coupled mechanically, detachably, to the feed device (30) in order to move the image recording device (20) in the pipe with the feed device (30),
-	the image recording device (20) and the feed device (30) are operatively connected to one another via a first communication link (40a),
-	the feed device (30) and the control device (10) are operatively connected to one another via a second communication link (40b),
-	the feed device (30) has a processing unit (50) which is operatively connected to the first communication link (40a) and to the second communication link (40b) and arranged in the feed device (30), the processing unit (50) being adapted, 

-	to process the received image data, and
-	to transmit the processed image data to the control device (10) via the second communication link (40b), and wherein
-	the processing unit (50) has at least one signal processing device (51) and a signal transmission device (52) operatively connected thereto, wherein
-	the system processing device (51) is adapted to receive the image data of the image recording device (20), to process the received image data, and to transmit the processed image data to the signal transmission device (52), and
-	the signal transmission device (52) is adapted to transmit the image data received by the signal processing device (51) to the control device (10), and
-	the feed device (30) is a trolley, and wherein:
-	the control device (10) comprises a signal receiving device (11) and a display/operating unit (12), the signal receiving device (11) being coupled to and adapted to the second communication link (40b)
	-	to receive the image data from the signal transmission device (52), and
	-	to process the received image data and prepare it for display on the display/operating unit (12),
-	the control device (10) further comprises a cable drum (13) on which the signal receiving device (11) is arranged, 
-	the signal receiving device (11) is coupled to a cable wound on the cable drum,
-	the signal receiving device (11) is coupled to the display/operating unit (12), and wherein
-	the signal receiving device (11) is adapted to receive the image data and to process the image data before transmission of the image data to the display/operating unit (12),
wherein processing the image data received from the signal processing device comprises:
digitization of analog image data received and compression of the digitized image data, or
compression of digitally received image data,
wherein the signal processing device has a compression unit for compressing the image data, and
wherein the signal transmission device is adapted to transmit the digitized and compressed image data according to a predetermined transmission standard to the control device, the signal processing device or the signal transmission device being further adapted to prepare the digitized and compressed image data in accordance with the predetermined transmission standard.

(cancelled).

(Cancelled).

(Original) The system of claim 1, wherein the second communication link (40b) is at least in sections a copper cable or a fiber optic cable.

(Currently amended) The system of claim 1, wherein theis, 

(Cancelled)

(Cancelled) 

(Currently amended) A method for data transmission in a pipe inspection and/or maintenance system (1), the pipe inspection and/or maintenance system (1) having at least one control device (10), an image recording device (20) and a feed device (30), wherein

-	a processing unit (50) of the feed device (30) 
-	processes the received image data, and
-	transmits the processed image data to the control device (10) via a second communication link (40b),
-	a signal processing device (51) of the processing unit (50) receives the image data from the image recording device (20), processes the received image data and transmits the processed image data to a signal transmission device (52) of the processing unit (50), and
-	the signal transmission device (52) transmits the image data received from the signal processing device (51) to the control device (10),
the image recording device (20) and the feed device (30) being releasably coupled to one another, and wherein the feed device (30) is a trolley, and wherein:
-	a signal receiving device (11) of the control device (10) receives the image data from the signal transmission device (52) and processes the received image data for display on a display/control unit (12) control device (10),
-	the control device (10) further comprises a cable drum (13) on which the signal receiving device (11) is arranged, 
-	the signal receiving device (11) is coupled to a cable wound on the ca-ble drum,
-	the signal receiving device (11) processes the image data before trans-mitting the image data to the display/operating unit (12),
wherein during processing of the image data received from the signal processing device:
received analog image data is digitized and the digitized image data is compressed, or
received digital image data is compressed, and
wherein the signal transmission device transmits the digitized and compressed image data to the control device in accordance with a predetermined transmission standard, the signal processing device or the signal transmission device being further adapted to prepare the digitized and compressed image data in accordance with the predetermined transmission standard.

(Cancelled)


(Currently amended) The method of claim 8, wherein theis

(Cancelled).

Allowable Subject Matter
Claims 1, 4, 5, 8 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of records fails to explicitly disclose, with respect to claim 1, “wherein the signal receiving device (11) is adapted to receive the image data and to process the image data before transmission of the image data to the display/operating unit (12), wherein processing the image data received from the signal processing device comprises: digitization of analog image data received and compression of the digitized image data, or compression of digitally received image data, wherein the signal processing device has a compression unit for compressing the image data, and
wherein the signal transmission device is adapted to transmit the digitized and compressed image data according to a predetermined transmission standard to the control device, the signal processing device or the signal transmission device being further adapted to prepare the digitized and compressed image data in accordance with the predetermined transmission standard, where the closest prior art is Olsson et al. (US 2014/0204197 A1), iPek International (DE 202015100552 U1) and Kerecsen (US 2020/0294401 A1).
Olsson et al. is directed towards a portable camera controller for use with a pipe inspection system is disclosed. The controller may include an onboard display, USB ports, wireless capability, and a built-in transmitter for energizing a pipe-inspection cable for tracing purposes. The camera controller may be configured to support auto-logging and automatic report generation of pipe inspection operations and associated locating operations. The camera controller may be self-grounding using conductive and/or capacitive grounding circuits and an associated transmitter may be used without a separate grounding stake through use of the conductive and/or capacitive grounding circuits, see abstract. 
iPek International, which is in the same field of endeavor, discloses Inspection system (1), in particular a sewer inspection system, having an inspection device (10) and a control device (20), wherein the inspection device (10) and the control device (20) are operatively coupled to each other by a cable connection (30) in order to transfer data between the inspection device (10). 10) and the control device (20), wherein the cable connection (30) and the inspection device (10) are adapted to transmit the data in digital form, see abstract.
Last but not least, Kerecsen, which is in the same field of endeavor, discloses a road hazard, such as a traffic collision, traffic regulation violation, road surface damage, or any other traffic obstruction, is detected by a sensor in a vehicle. The sensor data is sent periodically, or upon detecting the anomaly, to a server over the Internet via a first wireless network, together with a vehicle identifier (Vehicle Identification Number (VIN) or the license plate number) and its GNSS or GPS geographic location. The server analyzes the sensor data, and in response sends a notification message to a client device, such as a smartphone, or to a group of vehicles in close vicinity to the first vehicle, via a wireless network over the Internet, see abstract. 
 
However, all above listed prior arts either, alone or in combination fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable.  The same reasoning applies to independent claim 8, which are slight variations of the claim 1 stands allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Examiner, Art Unit 2486